Judgment unanimously affirmed, with costs. Memorandum: When viewed in the light most favorable to the defendant (see, Matter of Kornblum Metals Co. v Intsel Corp., 38 NY2d 376), there is ample evidence from which the jury could have concluded that all statements pertaining to the description of the plane had been merged in the written agreement and that the agreement contained no express warranty that the engines would be 3000 TBO. Thus, there was no breach of contract. We have considered plaintiff’s remaining contentions and find them lacking in merit. (Ap*279peal from judgment of Supreme Court, Chautauqua County, Ricotta, J.—breach of contract and warranty.) Present—Dillon, P. J., Hancock, Jr., Doerr, Green and Schnepp, JJ.